Case: 6:20-cv-00147-JMH Doc #: 33 Filed: 08/19/21 Page: 1 of 10 - Page ID#: 199



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                        SOUTHERN DIVISION – LONDON

    DAVID HART, by and through his
    Power of Attorney, Dalona             CIVIL ACTION NO. 6:20-147-JMH
    Dillon,

         Plaintiff,


    v.                                              MEMORANDUM
                                                 OPINION and ORDER

    MIKE LAWSON, in his official and
    individual capacities, et al.,

         Defendants.



                                *** *** ***

         This matter is before the Court on Defendant Ron Bowling’s

partial motion to dismiss. (DE 17). For the reasons stated below,

the motion is granted, in part, and denied, in part.

    I. Background

         Dalona Dillon (“Dillon”) is the daughter and power of attorney

of Plaintiff David Hart (“Hart”).1 (DE 1, ¶ 4). At all relevant

times, Defendant Ron Bowling (“Bowling”) was the elected constable

of Whitley County, Kentucky. Hart filed suit against Bowling and




1 Hart suffers from dementia and hearing impairment. Because of
this, Dillon serves as his emergency fiduciary and Hart resides in
her custody. (DE 1, ¶¶ 4 & 11).


                                Page 1 of 10
Case: 6:20-cv-00147-JMH Doc #: 33 Filed: 08/19/21 Page: 2 of 10 - Page ID#: 200



five others2 on July 9, 2020, asserting violations under 42 U.S.C.

§ 1983, causes of action under state law, and seeking punitive

damages (Id., ¶¶ 29-53).

     The Complaint alleges that, on July 24, 2019, Hart left

Dillon’s custody, got into his truck and drove to a doctor’s

office. (Id., ¶ 11). Upon learning about Hart’s absence, Dillon

alerted the Kentucky State Police (KSP). Sometime after, KSP

dispatch received a call from an employee at The Brown Cow – a

restaurant in Corbin, Kentucky — regarding a customer that was

unable to pay for his meal. (Id., ¶¶ 12-14). Whitley County

dispatch was also notified of the incident. This individual was

Hart. Bowling proceeded to the restaurant and found Hart in his

vehicle.   Upon    leaving    the   restaurant,     Bowling    followed     and

surveilled Hart “for several miles.” (DE 18 at 1). During that

time, Bowling was driving his personal vehicle and was out of

uniform. (DE 1, ¶ 15).

     As the two were approaching the intersection of McKeehan

Crossing and S 25 W, in their respective vehicles, Bowling alerted




2  The Complaint also names the following defendants as parties to
this action: Whitley County Sheriff Todd Shelley, in his official
capacity; Whitley County Deputy Sheriff Mike Lawson, in his
official and individual capacities; jailer Brian Lawson, in his
official and individual capacities; medical team administrator
Rojetta Bowling; and Southern Health Partners, Inc., as the
corporation contracted to provide medical care to the inmates
housed at the Whitley County Detention Center. The Court solely
discusses those facts pertinent to the instant motion.
                                Page 2 of 10
Case: 6:20-cv-00147-JMH Doc #: 33 Filed: 08/19/21 Page: 3 of 10 - Page ID#: 201



one of his co-defendants, Deputy Brian Lawson (“Lawson”), that

Hart was approaching. (Id., ¶ 16). Lawson was working a non-injury

motor vehicle accident at the intersection and directed traffic to

stop. (Id.) When Lawson observed Hart’s vehicle, he instructed

Hart to put his car in park and to approach. (Id. at ¶ 17). However,

Hart did not comply and began to drive away, causing Lawson to

discharge his firearm and strike Hart’s rear tire. (Id., 18)

Eventually, Hart came to a stop at a grassy area, near Muddy Boy

Records Karaoke; but by this point, Lawson and Bowling had already

started to pursue Hart. (Id., ¶ 20) Seeing this, Hart again tried

to flee; however, in haste, ended up striking Lawson’s vehicle and

losing control of his car. (Id. at ¶ 21). When Hart’s vehicle

finally came to a stop, Lawson and Bowling removed Hart from his

vehicle, “pummel[ed]”, “batter[ed]”, and arrested him. (Id., ¶

23). Hart required treatment at the University of Kentucky Medical

Center. (Id.)

     Hart initiated this action against Bowling (and his co-

defendants), under 42 U.S.C. § 1983 for use of excessive force, in

his individual and official capacities. (Id., ¶¶ 29-35). He also

asserted claims against Bowling under state law for assault and

battery, intentional infliction of emotional distress (IIED), and

negligence   and   gross    negligence.     (Id.,   ¶¶   42-52).    Bowling’s

partial motion to dismiss (DE 17) ensued.



                                Page 3 of 10
Case: 6:20-cv-00147-JMH Doc #: 33 Filed: 08/19/21 Page: 4 of 10 - Page ID#: 202



  II.     Analysis

  A. Standard of Review

     To survive a motion to dismiss under Rule 12(b)(6), “a

complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. However, “a formulaic

recitation of a cause of action’s elements will not do.” Twombly,

550 U.S. at 555. Courts “must construe the complaint in the light

most favorable to the plaintiff and accept all allegations as

true.” Keys v. Humana, Inc., 684 F.3d 605, 608 (6th Cir. 2012).

Yet, at the same time, Courts need not accept “legal conclusion[s]

couched as [] factual allegation[s].” Papasan v. Allain, 478 U.S.

265, 286 (1986).

     Hinging on Rule 8’s minimal standards, Twombly and Iqbal

require a plaintiff to “plead facts sufficient to show that her

claim has substantive plausibility.” Johnson v. City of Shelby,

574, U.S. 10, 12 (2014). Where plaintiffs state “simply, concisely,

and directly events that . . . entitle[] them to damages,” the

rules require “no more to stave off threshold dismissal for want

of an adequate statement.” Id.; El-Hallani v. Huntington Nat. Bank,

                                Page 4 of 10
Case: 6:20-cv-00147-JMH Doc #: 33 Filed: 08/19/21 Page: 5 of 10 - Page ID#: 203



623 F. App’x 730, 739 (6th Cir. 2015) (“Although Twombly and Iqbal

have raised the bar for pleading, it is still low.”). Still,

however,     a   complaint     is   subject     to   dismissal     under Rule

12(b)(6) if it fails to plead facts that plausibly state a claim

for relief. See Cataldo v. U.S. Steel Corp., 676 F.3d 542, 547

(6th Cir. 2012).

  B. Discussion

     1. Plaintiff’s § 1983 Claim for Damages against Bowling in
        his Official Capacity is Barred.

     Hart asserts a § 1983 claim against Bowling in his individual

and official capacities based on his alleged use of excessive force

in effectuating Hart’s arrest in July 2019. However, because the

Whitley County Constable is an officer of the state, see Ky. Const.

§ 99, Bowling argues that the Eleventh Amendment bars the claim as

to him in his official capacity. (DE 17-1 at 3). Hart concedes

that dismissal is proper. (DE 18 at 2). As such, the Court

DISMISSES Hart’s § 1983 claim against Bowling in his official

capacity.

     2. Plaintiff’s State Law Claims             Against    Bowling    in   his
        Official Capacity are Barred.

     Hart also asserts state law claims against Bowling in his

official    capacity   for   assault    and   battery,     IIED,   common   law

negligence, and gross negligence. Bowling asserts that he is immune

from all of these claims given his status as an officer acting on

behalf of the state. (DE 17-1 at 5-6).

                                Page 5 of 10
Case: 6:20-cv-00147-JMH Doc #: 33 Filed: 08/19/21 Page: 6 of 10 - Page ID#: 204



     “[S]tate substantive law is controlling on pendent state

claims raised in federal court.” Wynn v. Morgan, 861 F. Supp. 622,

636-37 (E.D. Tenn. 1994) (citing United Mine Workers of Am. v.

Gibbs, 383 U.S. 715, 726 (1966)). Under Kentucky law, claims

against government officials in their official capacities are

“legally indistinguishable” from claims against the entity to

which the government officials serve as an agent. Cabinet for

Health & Family Servs. v. Hicks, No. 2009-CA-002186-MR, 2010 WL

3604161, at *3 (Ky. App. Sept. 17, 2010); see also Commonwealth v.

Harris, 59 S.W.3d 896, 899 (Ky. 2001). In other words, “individuals

sued in their official capacities stand in the shoes of the entity

they represent.” Alkire v. Irving, 330 F.3d 802, 810 (6th Cir.

2003) (citing Kentucky v. Graham, 473 U.S. 159, 165 (1985)). This

is because “a plaintiff seeking to recover on a damages judgment

in an official-capacity suit must look to the government entity

itself.” Graham, 473 U.S. at 166.

     Here, the suit against Bowling in his official capacity is

nothing more than a suit against Whitley County or the Whitley

County Sheriff's Office, and thus the Court deems it appropriate

to dismiss all state “official capacity” claims against Bowling.

     3. The Court elects to retain supplemental jurisdiction over
        Plaintiff’s state law claims for assault and IIED.

     As previously stated, Hart also asserts five state law claims

against Bowling in his individual capacity: assault, battery,


                                Page 6 of 10
Case: 6:20-cv-00147-JMH Doc #: 33 Filed: 08/19/21 Page: 7 of 10 - Page ID#: 205



IIED, common law negligence, and gross negligence. Bowling argues

that, because       these   claims are grounded in the same factual

allegations    as    Hart’s   excessive   force   claim,    they   cannot    be

maintained as it would be duplicitous to do so. (DE 17-1 at 4-5).

     As an initial matter, Bowling is correct that a negligence

claim under Kentucky law cannot coexist with a Fourth Amendment

excessive-force claim based on the same conduct. See Ali v. City

of Louisville, No. 3:05-cv-427, 2006 WL 2663018, at *8 (W.D. Ky.

Sept. 15, 2006);      Woodcock v. City of Bowling Green, 165 F. Supp.

3d 563, 605 (W.D. Ky. 2016), rev'd on other grounds, 679 F. App'x

419 (6th Cir. 2017). “When [the officer] deliberately exceeds the

privileged amount of force by committing an unwarranted violence

on the arrestee, he is liable for the tort of battery, not for

negligence.” Turner v. Hill, No. 5:12-cv-195, 2014 WL 549462, at

*10 (W.D. Ky. Feb. 11, 2014). This is true because “each time an

officer uses force, he commits an intentional act of battery for

which he is liable, unless he is clothed by a privilege permitting

him to use a reasonable amount of force.” Ali, 2006 WL 2663018, at

*8. Hart, too, concedes that dismissal of the negligence claims is

proper since these causes of action are encompassed in the tort of

battery. (DE 18 at 3). Accordingly, the Court need not go into

further analysis and will dismiss both of Hart’s negligence claims

against Bowling in his individual capacity.



                                Page 7 of 10
Case: 6:20-cv-00147-JMH Doc #: 33 Filed: 08/19/21 Page: 8 of 10 - Page ID#: 206



       As to Bowling’s request for dismissal of the assault and

battery claims, the Court notes that in Kentucky they are “two

distinct and independent legal claims.” (Ali, 2006 WL 2663018, at

*4 n.7). “Assault is a tort which merely requires the threat of

unwanted touching of the victim, while battery requires an actual

unwanted touching.” Banks v. Fritsch, 39 S.W.3d 474, 480 (Ky. Ct.

App. 2001). Battery under Kentucky law is any “unlawful touching

of the person of another, either by the aggressor himself, or by

any substance set in motion by him.” Vitale v. Henchey, 24 S.W.3d

651, 657 (Ky. 2000). And it has been concluded that “[t]he use of

excessive force by a police officer constitutes the intentional

tort    of   battery.”   Ali,    2006   WL   2663018,     at   *8.   Finally,

an IIED claim has four elements under Kentucky law:

       (1) the wrongdoer's conduct must be intentional or
       reckless; (2) the conduct must be outrageous and
       intolerable in that it offends against generally
       accepted standards of decency and morality; (3) there
       must be a causal connection between the wrongdoer's
       conduct and the emotional distress; and (4) the
       emotional distress must be severe.

Gilbert v. Barkes, 987 S.W.2d 772 (Ky. 1999) (citing Kroger Co.

v. Willgruber, Ky., 920 S.W.2d 61, 67 (Ky. 1996); Craft v. Rice,

671 S.W.2d 247, 249 (Ky. 1984)).

       Bowling’s argument for dismissal of the remaining claims,

seems to be premised on the fact that the battery, assault, and

IIED facts mirror the same facts as the remaining excessive force

claim against Bowling in his individual capacity. (DE 17-1 at 4-

                                Page 8 of 10
Case: 6:20-cv-00147-JMH Doc #: 33 Filed: 08/19/21 Page: 9 of 10 - Page ID#: 207



5). However, the Court finds this argument only has merit as it

relates to the battery claim, but not as it related to the assault

and IIED claims. See Lyons v. Franklin Co., Ky., 3:19-cv-64-GFVT-

EBA, 2020 WL 1249891, at * 4 (E.D. Ky. March 16, 2020) (“[A]

plaintiff's battery claim cannot succeed if it truly mirrors an

excessive force claim already being alleged.”). Here, because

Hart’s   §   1983   excessive   force    claim   against    Bowling    in     his

individual capacity still stands, and the facts which are used to

support the cause of action substantially mirrors that of battery,

the Court will dismiss that claim. As to assault, however, as

previously stated, the two are “distinct and independent legal

claims.” Ali, 2006 WL 2663018 at *3 n. 7. As a result, an action

for battery can lie without assault (if, for example, there was no

threat perceived by the victim) and an action for assault can

lie without battery     (if,    for   example,    there    was   a   threat   of

physical contact which ultimately did not occur). Dahl v. Kilgore,

No. 3:18-CV-501-CRS, 2018 WL 6574785, at * 5 (W.D. Ky. Dec. 13,

2018) (emphasis added). The Complaint repeatedly makes allegations

regarding Hart’s perceived threat against Bowling and the others

present. Accordingly, the Court will not dismiss the assault claim.

     Finally, also as noted above, the tort of IIED requires

elements completely distinct than that of assault and battery. And

Bowling does not put forth any argument as to why dismissal of the



                                Page 9 of 10
Case: 6:20-cv-00147-JMH Doc #: 33 Filed: 08/19/21 Page: 10 of 10 - Page ID#: 208



IIED claim is appropriate. The Court cannot find any. Accordingly,

the Court will not dismiss the IIED claim.

 III. Conclusion

      For the reasons stated above, IT IS ORDERED as follows:

          1. Defendant Ron Bowling’s partial motion to dismiss (DE

             17) is GRANTED in part and DENIED in part.

          2. Plaintiff’s      §    1983   excessive      force    claim   against

             Bowling     in    his    official    capacity       is    DISMISSED.

             Additionally,        Plaintiff’s    state    law    claims   against

             Bowling    in    his    official     capacity       are   DISMISSED.

             Plaintiff’s state law negligence, gross negligence, and

             battery    claims against his individual capacity                are

             DISMISSED.

          3. The   Court      RETAINS     supplemental     jurisdiction      over

             Plaintiff’s state law assault and IIED claims. Further,

             the § 1983 excessive force claim against Bowling in his

             individual capacity REMAINS.

          4. Further, the Court DIRECTS the parties to file a status

             report pursuant to Rule 26(f) within 14 days from the

             entry of this Order.

      This the 19th day of August, 2021.




                                  Page 10 of 10
